                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,

             v.                                                Case No. 21-CR-25

STEVEN R. BRANDENBURG,

                   Defendant.


                            NOTICE OF APPEARANCE


      Please take notice that Plaintiff, the United States of America, is also represented

by Rachel E. Baron of the United States Department of Justice in the above-captioned

matter.

      Respectfully submitted this 8th day of February, 2021.



                                        /s Rachel E. Baron
                                        RACHEL E. BARON
                                        Trial Attorney
                                        United States Department of Justice
                                        Consumer Protection Branch
                                        P.O. Box 386
                                        Washington, DC 20044
                                        Tel: 202-598-7719
                                        Fax: 202-514-8742
                                        Rachel.e.baron@usdoj.gov




          Case 2:21-cr-00025-BHL Filed 02/08/21 Page 1 of 1 Document 8
